The opinion of the court was delivered, May 15th 1866, by
Read, J.
The deed of Joseph L. Lord of the 21st of November 1854, was absolute on its face, and conveyed to the plaintiffs fifty-two ground-rents payable out of fifty-two contiguous lots of ground in fee simple. This deed was recorded at Philadelphia. It however appeared^ that it was in reality a mortgage, and a defeasance was executed, but not placed upon record in the usual way, although all the proceedings in relation to it were on the equity side of this court. Subsequently the mortgagor, finding *291the mortgaged premises were not more than sufficient to pay the mortgage-debt, released his equity of redemption to the mortgagees* the jury in the court below finding that the agreement by Lord for a valuable consideration to release the equity pf redemption was before the issuing of the attachment. It was in fact in January 1860. From that moment as between these parties the deed became an'absolute one, and such also would be the character to every one having actual notice of the transaction: Britton’s Appeal, 9 Wright 172. In order to carry the agreement and release into full effect upon the application of these parties, the legislature passed an act on the 2d April 1860, Pamph. L. 555, relating to certain ground-rents, that this deed of conveyance should be a valid and effectual conveyance in the law for the purpose of vesting in the said life insurance company the estate by the said deed conveyed, notwithstanding the fact that the said grantee is a corporation foreign to the state of Pennsylvania, and the rights of the Commonwealth are thereby released.
This act is a conveyance by matter of record, and it is a mode of assurance frequently resorted to, and such an act in England by the 13 & 14 Viet. c. 21, sect. 7, is a public act, and is judicially taken notice of as such: 1 Stephens Com. 614.
Such acts in Pennsylvania are printed with the public laws, and used as evidence without further proof, and are enrolled in the office of the secretary of the Commonwealth as a perpetual testimony of the powers and authorities contained therein. This act therefore, by the highest species of record conveyance, settled the title in the plaintiff, and precluded all claim on the estate thus vested, by subsequent attaching or judgment creditors of Mr. Lord.
The foreign attachment by the American Exchange Bank was not issued until the 3d November 1860, seven months after the final settlement of the title, and when not a shadow of title of any kind remained in Lord. All the subsequent proceedings under it, including the sheriff’s sale and the purchase by Martin, of course conveyed no title, and the defence therefore set up under the cover of the owner of the ground, out of which the ground-rent issues and is payable, falls to the ground.
The answer, therefore, of the court below to the 2d point, was erroneous, because the act did convey in fact or confirm the estate to the plaintiffs, and was clearly constitutional, for it affected no vested right of any person, but of the parties themselves at whose request this law was enacted.
This now affirms the decision of the court below, but for a different reason.
Judgment affirmed.